           Case 1:21-cr-00186-JPO Document 4 Filed 03/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
UNITED STATES OF AMERICA            :
                                    :                        ORDER
      - v. -                        :
                                    :                        21 Cr. 186 (PJO)
ANTHONY VEGA,                       :
                                    :
                 Defendant.         :
                                    :
                                    :
------------------------------------x

J. PAUL OETKEN, District Judge:

                WHEREAS, Anthony Vega, the Defendant, has been indicted in this matter and the

Court has scheduled an arraignment and an initial appearance for March 30, 2021;

                WHEREAS, the Government has requested that the Court exclude time under the

Speedy Trial Act, Title 18, United States Code, Section 3161 between today’s date and the date of

the next proceeding in this case on March 30, 2021;

                WHEREAS, the Government represents that such an exclusion is in the interest of

justice because it would allow the parties to negotiate a protective order, would permit the

Government to produce and defense counsel to review discovery, and would give the parties time

to discuss possible pre-trial disposition of this case;

                WHEREAS, the Government represents that counsel for the Defendant consents to

the requested exclusion;

                IT IS ORDERED that, pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds that

the ends of justice served by the exclusion requested by the Government outweigh the best interests

of the public and the defendant in a speedy trial, because the exclusion will allow the parties to
           Case 1:21-cr-00186-JPO Document 4 Filed 03/22/21 Page 2 of 2




negotiate a protective order, will permit the Government to produce and defense counsel to review

discovery, and will give the parties time to discuss possible pre-trial disposition of this case;

               IT IS FURTHER ORDERED that the Government’s motion for an exclusion of

time is GRANTED and time is excluded pursuant to 18, U.S.C. § 3161(h)(7)(A) from today’s date

until March 30, 2021.


SO ORDERED:


________________________________                       March 22, 2021
HON. PAUL J. OETKEN                                    Date
UNITED STATES DISTRICT JUDGE




                                                  2
